t c memo united_states tax_court john r rivera petitioner v commissioner of internal revenue respondent docket no 2401-o1l filed date john r rivera pro_se lisa m oshiro for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether respondent correctly determined the amounts of petitioner’s tax_liabilities and whether respondent abused his discretion in proceeding with collection - - findings_of_fact respondent assessed petitioner’s federal_income_tax liability relating to through and as follows tax_year tax_liability assessment_date dollar_figure date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date respondent also assessed interest various penalties and additions to tax relating to the years in issue on date respondent sent petitioner notices of federal_tax_lien filing and your right to a hearing under sec_6320 relating to through and on date petitioner filed a form request for a collection_due_process_hearing on date petitioner attended the collection_due_process_hearing the hearing during which petitioner and respondent discussed the assessments various collection alternatives and whether petitioner would submit so called corrected returns relating to through 1ie the tax years for which respondent prepared substitute returns in addition respondent asked petitioner to submit a financial - statement so that an offer_in_compromise might be considered and told petitioner to select prior to date one of the collection alternatives discussed during the hearing petitioner did not select a collection alternative or submit any additional evidence relating to his tax_liability on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and sec_6330 the determination denying petitioner’s appeal on date petitioner while residing in silverdale washington filed his petition for review of the determination on date respondent served upon petitioner forms certificates of assessments payments and other specified matters forms for all years in issue anda request for admissions petitioner did not respond to the request for admissions on date respondent filed with the court a trial memorandum in the trial memorandum respondent stated petitioner did not file tax returns relating to 1978' through but did file returns relating to through and quick assessments made on date relating to through indicated that petitioner was the subject of a jeopardy_assessment notices of deficiency dated ' respondent did not include one of the tax years at issue - date were issued to petitioner relating to through and as a result petitioner was not entitled to challenge the underlying tax_liability and for through and notices of deficiency were not issued to petitioner and as a result petitioner was entitled to challenge the underlying tax_liability in respondent’s supplement to his trial memorandum filed on date respondent stated he failed in his trial memorandum to reference petitioner’s tax_liability he misread the transcripts of accounts the quick assessments noted on forms indicated that petitioner had signed unspecified agreements and petitioner was not the subject of jeopardy assessments relating to through the tax_liabilities assessed relating to through were either based on delinquent returns filed by petitioner or upon consent agreements signed by petitioner and as a result of the delinquent returns filed by petitioner or agreements signed by petitioner respondent did not issue notices of deficiency to petitioner relating to through and cannot assert with certainty that petitioner is precluded from challenging the underlying tax_liability and for through petitioner could not challenge the underlying tax_liability because the assessments of the estimated_tax and civil_fraud penalties were based on agreements signed by petitioner - at trial the primary focus was on petitioner’s challenge to the underlying tax_liability relating to through petitioner stated that respondent failed to provide any evidence of how he came up with the 4340s and that the figures in forms were mostly dreamt up by respondent respondent’s counsel stated that the deficiencies were based either upon delinguent returns filed by the petitioner or by consent to the assessments respondent’s counsel further stated that petitioner was invited to submit corrected returns relating to through but she did not know whether there was any discussion beyond that the court asked respondent’s counsel why appeals did not hold another sec_6330 hearing in order to allow petitioner an opportunity to raise the underlying tax_liability with regard to those tax years she stated that she believed petitioner was allowed to present evidence relating to the underlying tax_liability for those tax years petitioner stated that he did not believe respondent placed any restrictions on the hearing the court then asked respondent’s counsel whether forms were used for verification purposes at the hearing respondent’s counsel stated that she did not know if the appeals officer had the 4340s but the deficiencies were determined based on petitioner’s self-assessment of tax_liabilities for all years in issue respondent’s counsel then informed the court that the - - administrative files relating to through had been destroyed respondent’s counsel did not submit returns relating to through or consent agreements eg form_870 or form_4549 relating to through on date respondent filed a motion to reopen record to introduce a certified copy of form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment form_870 form_870 signed by petitioner on date related to tax_liabilities for and and estimated_tax and civil_fraud penalties relating to through the court on date granted respondent’s motion to reopen record and received the form_870 into evidence on date the court held a telephone conference with petitioner and respondent’s counsel and noted that there was no evidence in the record indicating whether petitioner had filed returns relating to through on date respondent’s counsel who had previously informed the court that the administrative files relating to through had been destroyed filed a status report stating that she was waiting to receive the administrative files relating to through from respondent’s service_center in ogden utah in the status report respondent’s counsel also stated that after trial she had observed revenue agent’s reports signed by petitioner in the - administrative files relating to through respondent submitted with the status report unsigned copies of the revenue agent’s reports relating to through opinion i jurisdiction sec_6330 generally provides that respondent cannot proceed with collection by levy until the taxpayer has been given notice and the opportunity for an administrative review of the matter in the form of a hearing before appeals and if dissatisfied with judicial review of the administrative determination 115_tc_35 114_tc_176 if the validity of the underlying tax_liability is at issue the court will review a taxpayer’s liability de novo the court reviews other administrative determinations for an abuse_of_discretion 114_tc_604 il tax years through respondent concedes that he did not send a notice_of_deficiency to petitioner and that petitioner did not otherwise have an opportunity to dispute his tax_liability relating to through thus petitioner may challenge the existence or unless otherwise indicated all section references are to the internal_revenue_code in effect at relevant times --- - amount of the underlying tax_liability sec_6330 b 118_tc_22 petitioner challenges the validity of the record of assessment and the underlying tax_liability relating to through generally courts have held that form_4340 provides at least presumptive evidence that a tax has been validly assessed under sec_6203 990_f2d_451 9th cir davis v commissioner supra pincite the record does not however indicate whether respondent based his assessment on delinguent returns filed by petitioner or on signed agreements to the assessments ie form_870 respondent did not present any evidence regarding how he determined petitioner’s tax_liability assessments relating to through were not made until october of see sec_6501 if it is determined that petitioner timely filed returns relating to those years respondent may have assessed a deficiency after the period of limitations for assessment expired if petitioner did not file returns respondent's determination that petitioner received unreported income relating to those years may not be valid because respondent did not present any evidence linking petitioner to the alleged income-producing activity because petitioner's filing of or the application of the holding in weimerskirch v continued --- - failure_to_file tax returns raises questions about the validity of respondent's determination 1ie timeliness of the assessment and lack of evidence linking petitioner to an income-producing activity we conclude that petitioner has raised an irregularity in the assessment procedure see 118_tc_162 accordingly with respect to through we remand this case for further proceedings our decision to do so is amply supported by the documentary record coupled with respondent’s trial memorandum motions assertions in court and in conference calls and respondent’s general state of confusion relating to this matter til tax years through and a amount of petitioner’s tax_liability respondent concedes that he did not send a notice_of_deficiency to petitioner and petitioner did not otherwise have an opportunity to dispute his tax_liability relating to through and with respect to the tax deficiencies relating to and and the estimated_tax and civil_fraud penalties assessed relating to through petitioner signed a consent to assessment e form_870 by signing form_870 petitioner waived his right to a notice of continued commissioner 596_f2d_358 9th cir revg 67_tc_672 in a sec_6330 context would be an issue of first impression - deficiency and exhausted his opportunity to contest the tax_liability 117_tc_324 thus petitioner may not challenge the tax deficiencies relating to and and the estimated_tax and civil_fraud penalties relating to through sec_6330 b aguirre v commissioner supra petitioner self-assessed his tax_liability relating to through and moreover he did not present any evidence or credible testimony disputing the amount of the underlying tax_liabilities accordingly we sustain respondent’s determination relating to through and b administrative determination prior to trial respondent provided petitioner with forms relating to through and and petitioner did not show any irregularity in the assessment procedure that would raise a question about the validity of these assessments nestor v commissioner supra accordingly we conclude that respondent did not abuse his discretion in determining to proceed with collection with respect to through and sec_7491 is not applicable to this case because the examination began before the statute's effective date thus petitioner had the burden_of_proof 290_us_111 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order will be issued
